Citation Nr: 1037009	
Decision Date: 09/29/10    Archive Date: 10/05/10

DOCKET NO.  02-01 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim for service connection for a right knee disability, to 
include as secondary to the Veteran's service connected left knee 
disability.  

2.  Entitlement to service connection for a right foot 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel



INTRODUCTION

The Veteran had active service from January 1955 to December 
1956.  

This matter comes before the Board of Veterans Appeals (Board) on 
appeal from rating decisions of the Pittsburgh, Pennsylvania, 
Regional Office (RO) of the Department of Veterans Affairs (VA).

The issue of whether new and material evidence has been received 
to reopen a claim for service connection for a right knee 
disability has previously been remanded by the Board, including 
in October 2004 and August 2009.  The requested development has 
been completed, and the matter has now been returned to the Board 
for further review.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to service connection for a right foot 
disability is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  Entitlement to service connection for a right knee disability 
claimed as secondary to a service connected left knee disability 
was denied in a May 1982 rating decision on the basis that there 
was no evidence of a current chronic right knee disability; the 
Veteran did not submit a notice of disagreement with this 
decision.  

2.  Service connection for a right knee disorder was denied by 
the Board in a decision of July 1986.  It was held that there was 
no new and material evidence submitted.  It was also held that 
there was no right knee disorder in service, that arthritis was 
first shown years post service, and that there was no 
relationship between the service connected left knee disorder, 
and the claimed right knee disorder.  This is the last final 
denial on any basis.

3.  Evidence received since the most recent final denial in July 
1986 establishes that the Veteran currently has a right knee 
disability.  When credibility is presumed, the evidence is not 
cumulative and redundant and raises a reasonable possibility of 
substantiating the claim.

4.  The preponderance of the medical opinions finds that the 
Veteran's right knee disability is not etiologically or causally 
related to his service connected left knee disability or any in-
service injury or occurrence. 


CONCLUSIONS OF LAW

1.  The July 1986 Board decision that denied entitlement to 
service connection for a right knee disability directly and as 
secondary to a service connected left knee disability is final.  
38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 3.105(a) (2009). 

2.  Evidence received since the July 1986 Board decision is new 
and material, and the Veteran's claim for service connection for 
a right knee disability as secondary to a service connected left 
knee disability is reopened.  38 C.F.R. § 3.156(a) (2009).  

3.  The Veteran's right knee disability was not incurred or 
aggravated due to his service connected left knee disability, 
arthritis may not be presumed to have been incurred in service, 
and the right knee disorder is no proximately due to, the result 
of or aggravated by the service connected left knee disorder.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107(b) (West 
2002); 38 C.F.R. §§ 3.303(a), 3.307, 3.309, 3.310 (2009).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).  

Proper VCAA notice must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the claimant to 
provide any evidence in her or his possession that pertains to 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2009).  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

The Board notes that 38 C.F.R. § 3.159 has been amended to 
eliminate the requirement that VA request that a claimant submit 
any evidence in his or her possession that might substantiate the 
claim.  38 C.F.R. § 3.159 (2009). 

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (Court) held that VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable adjudication by the RO. 

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include:  1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 4) 
degree of disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court 
held that upon receipt of an application for a service-connection 
claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA 
to review the information and the evidence presented with the 
claim and to provide the claimant with notice of what information 
and evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements of 
the claim as reasonably contemplated by the application.  
Additionally, this notice must inform a claimant that a 
disability rating and an effective date for the award of benefits 
will be assigned if service connection is awarded.  Id.  

In this case, the Veteran was provided with letters in February 
2004, October 2004, January 2006, and February 2007.  These 
letters contained the notice required by 38 C.F.R. § 3.159 as 
defined by Pelegrini and the February 2007 letter contained the 
notice required by Dingess.  

Although the Veteran did not receive the required notification 
until after the initial RO decision in this case, this did not 
result in any prejudice to his appeal.  He was provided adequate 
time to respond to the notice, after which his claim was 
readjudicated in a June 2010 supplemental statement of the case.  
Mayfield v. Nicholson, 444 F.3d 1328 (2006).

Finally, the Board finds that any failure to provide the Veteran 
with the notification required by Kent v. Nicholson, 20 Vet. App. 
1 (2006) in requests to reopen claims based on new and material 
evidence is harmless error.  The June 2010 supplemental statement 
of the case reopened the Veteran's claim and considered it on a 
de novo basis.  The Board will do the same.  Therefore, any 
failure to provide the Veteran with notice regarding requests to 
reopen on the basis of new and material evidence has not resulted 
in any harm to the Veteran's claim.  The Board concludes that the 
duty to notify has been met.  

The Board further concludes that the duty to assist has also been 
met.  The Veteran's service treatment records have been obtained.  
Private medical records and VA treatment records have been 
obtained.  The Veteran has been provided VA examinations, and an 
opinion that addresses the pertinent medical question has been 
obtained.  There is no indication that there is any relevant 
evidence outstanding in these claims, and the Board will proceed 
with consideration of the Veteran's appeals.


Right Knee Disability

The Veteran contends that he has submitted new and material 
evidence to reopen a claim for service connection for a right 
knee disability, claimed as secondary to his service connected 
left knee disability.  He believes that the added stress and 
weight bearing placed on his right knee as a result of favoring 
his left knee caused the right knee to develop arthritis and to 
eventually require replacement.  

Service connection will be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  

However, in this case the Veteran does not claim that he 
sustained a right knee disability directly as a result of active 
service.  Instead, he claims that his right knee disability has 
developed as a result of his service connected left knee 
disability.  A disability which is proximately due to or the 
result of a service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a).

Lay persons are not competent to opine as to medical etiology or 
render medical opinions.  See Grover v. West, 12 Vet. App. 109, 
112 (1999); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Lay testimony is competent, however, to establish the presence of 
observable symptomatology and "may provide sufficient support 
for a claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 405 
(1995) (lay person competent to testify to pain and visible 
flatness of his feet); Espiritu, 2 Vet. App. at 494-95 (lay 
person may provide eyewitness account of medical symptoms).  

The Federal Circuit has further held that "[l]ay evidence can be 
competent and sufficient to establish a diagnosis of a condition 
when (1) a layperson is competent to identify the medical 
condition, (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms at 
the time supports a later diagnosis by a medical profession."  
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") and 
credibility ("a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted").

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).  

As noted above, the Veteran's claim has previously been denied.  
His claim for service connection for a right knee disability as 
secondary to his service connected left knee disability was 
denied in a May 1982 rating decision and later by a Board 
decision in July 1986.  These decisions are final and the Board 
decision is the last final denial on any basis.  38 U.S.C.A. 
§ 7104; 38 C.F.R. § 3.105(a).

A veteran may reopen a finally adjudicated claim by submitting 
new and material evidence.  New evidence is defined as existing 
evidence not previously submitted to the VA, and material 
evidence is defined as existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New and 
material evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Veterans Appeals (Court) has stated 
that for the purpose of determining whether or not new and 
material evidence has been presented to reopen a claim, the 
evidence for consideration is that which has been presented or 
secured since the last time the claim was finally disallowed on 
any basis, and not only since the last time it was disallowed on 
the merits.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  

With respect to the issue of materiality, the newly presented 
evidence need not be probative of all the elements required to 
award the claim as in this case dealing with a claim for service 
connection.  Evans v. Brown, 9 Vet. App. 273, 284, (1996) (citing 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 F.3d 604 
(Fed. Cir. 1996) (table)).  The newly presented evidence is 
presumed to be credible for purposes of determining whether or 
not it is new and material.  Savage v. Gober, 10 Vet. App. 488 
(1997).  

In this case, the evidence considered by the July 1986 Board 
decision included his service treatment records and VA treatment 
records dated from 1961 to 1982.  The Veteran was provided with a 
VA examination in February 1982.  

The most recent final denial of the Veteran's claim was a July 
1986 decision of the Board.  This decision denied a request to 
reopen the claim that was denied in May 1982.  38 U.S.C.A. 
§ 7104(b) (West 2002); 38 C.F.R. § 20.1105 (2009). 

The evidence received since July 1986 conclusively shows that the 
Veteran now has a right knee disability.  In fact, he has 
undergone a total replacement of the right knee.  As the original 
denial of the Veteran's claim was on the basis that there was no 
evidence of a current disability, and as evidence received since 
1986 shows that the Veteran now has a right knee disability, the 
evidence is both new and material, and the claim is reopened.  

The Board will now proceed to a de novo review of the Veteran's 
claim.  The Board notes that to do so at this time cannot result 
in any harm to the Veteran, as the June 2010 supplemental 
statement of the case also reopened the Veteran's claim and 
considered it on a de novo basis.  

As previously noted, the Veteran believes that his right knee 
disability has developed as a result of his service connected 
left knee disability.  

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service connected.  
38 C.F.R. § 3.310(a).

Secondary service connection may also be established for a 
nonservice-connected disability which is aggravated by a service 
connected disability.  In this instance, the veteran may be 
compensated for the degree of disability over and above the 
degree of disability existing prior to the aggravation.  Allen v. 
Brown, 7 Vet. App. 439 (1995).  

In a claim for secondary service connection for a diagnosis 
clearly separate from the service-connected disorder, the veteran 
must present evidence of a medical nature to support the alleged 
causal relationship between the service-connected disorder and 
the disorder for which secondary service connection is sought.  
See Jones v. Brown, 7 Vet. App. 134 (1994).  

In the Veteran's case, service connection has long been 
established for his left knee disability.  Furthermore, the 
evidence clearly shows that he has a right knee disability.  The 
Veteran underwent right knee replacement surgery in 2004.  He 
then suffered a series of right knee infections, and had to 
eventually undergo additional surgical revision of the right knee 
replacement in 2005.  

The Board notes that while the Veteran is competent and credible 
to describe his knee symptoms, he is not competent to express a 
medical opinion as to a relationship between his two knee 
disabilities.  Such a relationship is not included among the 
items to which an appellant is competent to opine.  See Jandreau 
v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Therefore, the key evidence in this case will be competent 
medical opinions that address whether or not there the Veteran's 
service connected left knee disability either caused or 
aggravated his right knee disability.  

The Board has reviewed the Veteran's entire medical record, which 
at this point consists of thousands of pages.  However, there are 
only two medical opinions that address whether or not there is a 
relationship between the Veteran's service connected left knee 
disability and his claimed right knee disability.  

The first opinion was expressed in February 1985 by a VA 
examiner.  The examination report stated that the Veteran 
complained of pain in both knees.  The examination found that 
there was no abnormality of the right knee, and that the right 
knee had full range of motion.  A handwritten addendum states 
that an X-ray study of the right knee was normal.  However, at 
the conclusion of the report, the examiner stated "......that it is 
entirely possible that the pathology in the left knee has 
produced increased strain on his right lower extremity, 
particularly his right knee and his back when standing and also 
with walking with increased weight bearing on the right side 
while favoring the left knee."  

The second opinion was obtained from a VA examiner in November 
2009.  This examiner was provided the Veteran's claims folder 
including service and post-service treatment records, and states 
that they were reviewed in their entirety prior to formulating 
his opinion.  The Veteran reported the gradual development of 
right knee pain, which eventually culminated in arthritis and 
then a right knee total arthroplasty in 2004.  This was 
complicated by infection, and a revision total knee arthroplasty 
was performed in August 2005.  Additional complications had 
ensued, and the Veteran remained on antibiotic suppression for 
chronic suppression for infected total knee arthroplasty.  

The examiner noted that the question was if the Veteran's bone on 
bone end stage arthritis that led to his right knee replacement 
was connected to his left knee disability.  He stated that to 
link the right knee arthritis to his left knee disability does 
not hold up.  The examiner opined "It was well established that 
left knee arthritis does not cause right knee arthritis.  Knee 
arthritis may cause ipsilateral hip problems or low back problems 
in a worst case scenario but knee arthritis on one side does not 
cause or relate to knee arthritis or really any knee problems on 
the contralateral side.  Therefore, I can say that his right knee 
disability is not causally or etiologically related to his left 
knee disability."  

On the basis of these two opinions, the Board must conclude that 
the service connection for a right knee disability as secondary 
to the Veteran's service connected left knee disability is not 
warranted.  

The November 2009 opinion is more probative than the February 
1985 opinion for the following reasons.  First, the February 1985 
examiner was unable to find a current right knee disability at 
that time.  Therefore, the opinion was theoretical, and did not 
address a current disability.  However, even if the Veteran had a 
current right knee disability in February 1985, the examiner 
opined only that it was "entirely possible" that the left knee 
disability had increased the strain on the right lower extremity, 
in particular the right knee.  He did not state that this is what 
actually happened.  In contrast, the November 2009 VA examiner 
stated that the left knee disability did not cause any right knee 
problems.  He opined emphatically that the Veteran's "right knee 
disability is not causally or etiologically related to his left 
knee disability."  This opinion has more probative value than 
the February 1985 opinion, as it is expressed with an absolute 
degree of certainly and not in terms of mere possibility.  

Therefore, the preponderance of the medical evidence is against 
the Veteran's claim, and entitlement to service connection for a 
right knee disability as secondary to a service connected left 
knee disability is not warranted.  


ORDER

New and material evidence to reopen the Veteran's claim has been 
submitted and the claim is granted to that extent.  

Entitlement to service connection for a right knee disability as 
secondary to a service connected left knee disability is denied. 



REMAND

The record shows that entitlement to service connection for a 
right foot was denied in an April 2010 rating decision.  

The Veteran submitted a notice of disagreement in June 2010.  
However, he has not yet been provided a statement of the case for 
this issue.  In addition, he has not been notified of the 
necessity of submitting a substantive appeal.  Therefore, this 
issue must be remanded to the RO for the issuance of a statement 
of the case.  38 U.S.C.A. § 7105; see Buckley v. West, 12 Vet. 
App. 76 (1998).  

Accordingly, this issue is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

Provide the Veteran with a statement of 
the case for the issue of entitlement to 
service connection for a right foot 
disability.  This should be accompanied 
with notice of the necessity of submitting 
a substantive appeal if he wishes to 
finalize his appeal of this issue.  If a 
timely substantive appeal is not provided, 
the claim should be closed at the RO/AMC.

Otherwise, the case should be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of this 
case.  The Veteran need take no action until otherwise notified.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


______________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


